Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 1 of 12 PageID 5




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


  LOUISE LASTER, on behalf of herself
  and on behalf of all others
  similarly situated,

        Plaintiff,

  v.                                       CASE NO.:

  LIGHT OF LIFE, INC.,

      Defendant.
  __________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, LOUISE LASTER (“Plaintiff”), by and through undersigned

  counsel, on behalf of herself and on behalf of all others similarly situated,

  brings this action against Defendant, LIGHT OF LIFE, INC. (“Defendant”),

  and in support of her claims states as follows:

                       JURISDICTION AND VENUE

        1.     This is an action for damages under the Fair Labor Standards

  Act (“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages

  under 29 U.S.C. § 215(a)(3) and the Internal Revenue Code, 26 U.S.C. §

  7434. This Complaint is filed as a collective action under 29 U.S.C. §

  216(b).
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 2 of 12 PageID 6




        2.    This Court has subject matter jurisdiction under 28 U.S.C.

  § 1331 and 29 U.S.C. § 201 et seq.

        3.    Venue is proper in the Middle District of Florida, because all of

  the events giving rise to these claims occurred in Orange County, Florida.

                                    PARTIES

        4.    Plaintiff is a resident of Orange County, Florida.

        5.    Defendant operates a home health agency in Orlando, Orange

  County, Florida.

        6.    The INTERNAL REVENUE SERVICE (“IRS”) will be notified

  of this Complaint as the Internal Revenue Code requires. Specifically, the

  Internal Revenue Code provides that “[a]ny person bringing an action

  under [26 U.S.C. § 7434] Subsection (a) shall provide a copy of the

  complaint to the IRS upon the filing of such complaint with the court.” 26

  U.S.C. § 7434(d).

                         GENERAL ALLEGATIONS

        7.    Plaintiff has satisfied all conditions precedent, or they have

  been waived.

        8.    Plaintiff has hired the undersigned attorneys and agreed to

  pay them a fee.

        9.    Plaintiff requests a jury trial for all issues so triable.




                                       2
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 3 of 12 PageID 7




        10.      At all times material hereto, Named Plaintiff was employed by

  Defendant as a home health aide.

        11.      The putative class of similarly situated employees consists of

  all other home health aides employed by Defendant within the last three

  years. These similarly situated persons will be referred to as “Members of

  the Class” or “the Class.”

        12.      At all times material hereto, Plaintiff and Members of the

  Class were “engaged in the production of goods” for commerce within the

  meaning of Sections 6 and 7 of the FLSA, and as such were subject to the

  individual coverage of the FLSA.

        13.      At all times material hereto, Plaintiff and Members of the

  Class were “employees” of Defendant within the meaning of the FLSA.

        14.      At all times material hereto, Defendant was an “employer”

  within the meaning of the FLSA, 29 U.S.C. § 203(d).

        15.      Defendant continues to be an “employer” within the meaning

  of the FLSA.

        16.      At all times material hereto, Defendant was and continues to

  be an enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r)

  and 203(s).

        17.      At all times relevant to this action, Defendant engaged in

  interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).


                                       3
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 4 of 12 PageID 8




        18.   At all times relevant to this action, the annual gross sales

  volume of Defendant exceeded $500,000 per year.

        19.   At all times material hereto, the work performed by Plaintiff

  and Members of the Class was directly essential to the business performed

  by Defendant.

                                    FACTS

        20.   Named Plaintiff LOUISE LASTER began working for

  Defendant as a home health aide in June 2018.

        21.   At various times material hereto, Plaintiff and the Class

  worked hours in excess of forty (40) hours within a work week for

  Defendant, and they were entitled to be compensated for these overtime

  hours at a rate equal to one and one-half times their individual regular

  hourly rates.

        22.   Defendant failed to pay Plaintiff and Members of the Class an

  overtime premium for all of the overtime hours that they worked, in

  violation of the FLSA.

        23.   Between June 2018 and October 2020, Plaintiff regularly

  worked fifty-five (55) hours per week.

        24.   From October 2020 to the present, Plaintiff worked regularly

  forty-six (46) hours per week.




                                      4
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 5 of 12 PageID 9




        25.    Defendant only paid Plaintiff her regular hourly rate of $11 per

  hour and did not pay the overtime premium required by the FLSA.

        26.    By failing to accurately record, report, and/or preserve records

  of hours worked by Plaintiff and Members of the Class, Defendant has

  failed to make, keep, and preserve records with respect to each of its

  employees in a manner sufficient to determine their wages, hours, and

  other conditions of employment, including Defendant’s employment

  practices, in violation of the FLSA, 29 U.S.C. § 201 et seq.

        27.    Defendant’s actions were willful, and showed reckless

  disregard for the provisions of the FLSA.

        28.    Defendant paid Plaintiff without deducting any applicable

  taxes, for the purpose of intentionally avoiding its IRS obligations.

        29.    In particular, Defendant failed to provide Plaintiff with IRS

  Forms W-2 for tax years 2018 through 2021.

        30.    For these same tax years, 2018 through 2021, Defendant paid

  Plaintiff by check without deducting any applicable taxes, for the purpose

  of intentionally avoiding its IRS obligations.

        31.    Defendant knew or should have known that it had a legal duty

  to withhold taxes from Plaintiff’s earnings and to provide Plaintiff with IRS

  Forms W-2 for each tax year during which Plaintiff worked.




                                       5
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 6 of 12 PageID 10




        32.    Defendant’s actions were willful, and showed reckless

  disregard for the provisions of the Internal Revenue Code.

                  COLLECTIVE ACTION ALLEGATIONS

        33.    Plaintiff brings this case as an “opt-in” collective action on

  behalf of similarly situated employees of Defendant (the “Class”) pursuant

  to 29 U.S.C. § 216(b). The Class is composed of home health aides whom

  Defendant failed to compensate for all overtime hours worked in

  accordance with the FLSA.

        34.    Therefore, Notice is properly sent to: “All home health aides

  whom Defendant failed to compensate for all of the overtime hours that

  they worked from March 2018 to the present.”

        35.    The total number and identities of the Class members may be

  determined from the records of Defendant, and the Class may easily and

  quickly be notified of the pendency of this action.

        36.    Plaintiff is similar to the Class because she and the Class have

  been unlawfully denied full payment of their overtime wages as mandated

  by the FLSA.

        37.    Plaintiff’s experience with Defendant’s payroll practices is

  typical of the experiences of the Class.




                                       6
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 7 of 12 PageID 11




         38.    Defendant’s failure to pay all overtime wages due at the rates

  required by the personal circumstances of the named Plaintiff or of the

  Class is common to the Class.

         39.    Overall, Plaintiff’s experience as a home health aide who

  worked for Defendant is typical of that of the Class.

         40.    Specific job titles or job duties of the Class do not prevent

  collective treatment.

         41.    Although the issues of damages can be individual in character,

  there remains a common nucleus of operative facts concerning Defendant’s

  liability under the FLSA in this case.

                COUNT I – FLSA OVERTIME VIOLATIONS

         42.    Plaintiff realleges and readopts the allegations of paragraphs 1

  through 41 of this Complaint, as though fully set forth herein. Plaintiff

  brings this action on behalf of herself and all other similarly situated

  employees in accordance with 29 U.S.C. § 216(b). Plaintiff anticipates that

  as this case proceeds, other individuals will sign consent forms and join

  this collective action as plaintiffs.

         43.    During the statutory period, Plaintiff and the Class worked

  overtime hours while employed by Defendant, and they were not properly

  compensated for all of these hours under the FLSA.




                                          7
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 8 of 12 PageID 12




        44.   Defendant failed to compensate Plaintiff and the Class for all

  of the overtime hours that Plaintiff and the Class worked.

        45.   The Members of the Class are similarly situated because they

  were all employed as home health aides by Defendant, were compensated

  in the same manner, and were all subject to Defendant’s common policy

  and practice of failing to pay its home health aides for all of the overtime

  hours that they worked in accordance with the FLSA.

        46.   This reckless practice violates the provisions of the FLSA,

  specifically 29 U.S.C. § 207(a)(1). As a result, Plaintiff and the Members of

  the Class who have opted into this action are each entitled to an amount

  equal to their unpaid overtime wages as liquidated damages.

        47.   All of the foregoing conduct, as alleged, constitutes a willful

  violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

        48.   As a result of the foregoing, Plaintiff and the Class have

  suffered damages.

        WHEREFORE, Plaintiff and all similarly situated employees who

        join this collective action demand:

              (a)     Designation of this action as a collective action on behalf

                      of the Plaintiff and the prospective Class that she seeks

                      to represent, in accordance with the FLSA;




                                       8
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 9 of 12 PageID 13




              (b)   Prompt issuance of notice pursuant to 29 U.S.C. §

                    216(b) to all similarly situated members of the FLSA

                    putative class, apprising them of the pendency of this

                    action and permitting them to assert timely FLSA claims

                    in this action by filing individual consent to sue forms

                    pursuant to 29 U.S.C. § 216(b);

              (c)   Equitable tolling of the statute of limitations from the

                    date of the filing of this complaint until the expiration of

                    the deadline for filing consent to sue forms under 29

                    U.S.C. § 216(b);

              (d)   Leave to add additional plaintiffs by motion, the filing of

                    written consent forms, or any other method approved

                    by this Court;

              (e)   Judgment against Defendant for an amount equal to the

                    unpaid overtime wages of Plaintiff and of opt-in

                    Members of the Class at the applicable overtime rate;

              (f)   A declaratory judgment stating that the practices

                    complained of herein are unlawful under the FLSA;

              (g)   Judgment against Defendant for an amount equal to the

                    unpaid back wages of Plaintiff and of opt-in Members of




                                       9
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 10 of 12 PageID 14




                      the Class at the applicable overtime rate as liquidated

                      damages;

               (h)    Judgment against Defendant, stating that its violations

                      of the FLSA were willful;

               (i)    To the extent liquidated damages are not awarded, an

                      award of prejudgment interest;

               (j)    All costs and attorney’s fees incurred in prosecuting

                      these claims; and

               (k)    For such further relief as this Court deems just and

                      equitable.

     COUNT II – CIVIL DAMAGES FOR FRAUDULENT FILING OF
       INFORMATION RETURNS UNDER 26 U.S.C. §7434 (a)

         49.   Plaintiff realleges and readopts the allegations of paragraphs 1

   through 41 of this Complaint, as though fully set forth herein.

         50.   By failing to provide Plaintiff with IRS Forms W-2 for all of the

   tax years during which she was employed by Defendant, and failing to

   properly record, account for, and report to the IRS all monies paid to

   Plaintiff as compensation for all of the hours that Plaintiff worked during

   the course of her employment with Defendant, Defendant filed fraudulent

   information returns with the IRS, in violation of 26 U.S.C. § 7434.




                                       10
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 11 of 12 PageID 15




         51.   Under the Internal Revenue Code, “[if] any person willfully

   files a fraudulent information return with respect to payments purported to

   be made to any other person, such other person may bring a civil action for

   damages against the person so filing such return.” 26 U.S.C. § 7434(a).

         WHEREFORE, Plaintiff demands:

               (a)   Costs attributable to resolving deficiencies, damages of

                     $5,000.00 for Plaintiff, and damages resulting from the

                     additional tax debt and additional time and expenses

                     associated with any necessary correction.

               (b)   That Defendant be ordered to take all the necessary

                     steps to correct the information returns identified

                     above.

               (c)   All costs and attorney’s fees incurred in prosecuting

                     these claims; and

               (d)   For such further relief as the Court deems just and

                     equitable.




                                      11
Case 6:21-cv-00554-GAP-LRH Document 3 Filed 03/26/21 Page 12 of 12 PageID 16




                           JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triable.

        Dated this 26th day of March, 2021.

                                            Respectfully submitted,




                                            _______________________
                                            Donna V. Smith
                                            Florida Bar No.: 661201
                                            Wenzel Fenton Cabassa P.A.
                                            1110 N. Florida Avenue
                                            Suite 300
                                            Tampa, Florida 33602
                                            Main No.: 813-224-0431
                                            Direct No.: 813-386-0995
                                            Facsimile No.: 813-229-8712
                                            Email: dsmith@wfclaw.com
                                            Email: rcooke@wfclaw.com
                                            Attorneys for Plaintiff




                                       12
